DETAILED ACTION
Status of Claims
0.	This is a Non-final office action in response to communication received on September 11, 2019. Claims 1-20 are pending and examined herein.
Claim Objection(s)
1.	As per claim 14, it is objected to as the word "items" in "wherein updating the list includes removing one or more items items from the hidden list" is repeated.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 5, 7, and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.	
	As per claims 8 and 20 (taking recitation of claim 8 as representative as claim 20 recites substantially similar subject matter), it recites "further comprising removing one or more of the items associated with the personal wishlist in response to updating the hidden wishlist." The closest support appears to be in as-filed spec. para. [0054]. This paragraph merely states that third party and/or third party's loved one can make direct changes to the personal wishlist of the third party. However, this paragraph fails to contain any written description that inter-links the two wishlists, namely the personal wishlist and the hidden wishlist, such that the claimed function of "removing one or more of the items associated with the personal wishlist in response to updating the hidden wishlist" can be performed. Further, as per claim 7, there is no written description that of a notification indicates that the hidden wishlist is not empty. Appropriate explanation and/or correction is/are required.
3.	The following is a quotation of 35 U.S.C. 112(b):
	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.
	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
	As per claim 2, it recites "the wishlist ... updating the list ... the wishlist" in "receiving a request to access the hidden wishlist; determining that a requestor submitting the request is a member of the user group that is allowed to access the wishlist; and updating the list based at least in part on the request and that the requestor is allowed to access the wishlist." The preamble of claim 1 recites a wishlist so there is no antecedent basis issue the subsequent recitation of the wishlist, however it also appears that the Applicant should amend the recitation of a wishlist in the preamble to a hidden wishlist of claims 1 and 17 as the manner in which the claims are claimed, the invention appears to be about management of hidden wishlist. The noted recitations, namely "the wishlist ... updating the list ... the wishlist",  are indefinite because it appears, as claimed, a member of the user group, that is allowed to access the hidden wishlist, is the requestor who has access to the hidden wishlist. Accordingly, to resolve this issue the Examiner suggests adding the word "hidden" prior to recitation of wishlist and striking through list and reciting hidden wishlist to resolve the issue.
As per claim 3, it is rejected as being dependent on claim 2 and for failing to cure the foregoing one or more deficiencies of claim 2. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The Applicant can resolve this rejection as follows:
–	Amend the claim(s)
–	Cancel the claim(s)
–	File a proper terminal disclaimer
However,
–	Declarations under 37 CFR 1.131 are NOT sufficient to overcome this rejection 
	This is an obviousness type double patenting rejection (ODP). Only one patent can be issued per invention. Claims 1-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of (i) U.S. Patent No. 10,417,689, and (ii) claims 1-20 of U.S. Patent No.: 9,785,998. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference is the following:
Instant Application 16567813 Claim 1: A computer-implemented method for updating a wishlist created for a user, comprising: 
- retrieving, by at least one web server, a hidden wishlist associated with the user, wherein the user is not authorized to access the hidden wishlist; 
- receiving, by the at least one web server, information for at least one item associated with the user; 

- updating, by the at least one web server, the hidden wishlist to include the at least one item; and 

- providing, by the least one web server, the hidden wishlist to be viewable to other members of a user group that is allowed to access the hidden wishlist, wherein the user group does not include the user.
Reference Application 15/702,989 [Patent No.: US 10,417,689] claim 1: A computer-implemented method, comprising: 

- receiving, by at least one web server, a request to access a wishlist for a third party user, the wishlist including one or more items and managed by a wishlist service of an electronic marketplace being operated by the at least one web server; 
- determining, by the at least one web server, that a requestor submitting the request is a member of a user group allowed to access the wishlist, an identity of the requestor submitting the request being concealed; 

- updating, by the at least one web server, the wishlist to include an item included in the request based on the determination that the requestor is a member of the user group allowed to access the wishlist; and 

- providing, by the at least one web server, the updated wishlist to be viewable to other members of the user group.




Instant Application 16567813 Claim 1: A computer-implemented method for updating a wishlist created for a user, comprising: 
- retrieving, by at least one web server, a hidden wishlist associated with the user, wherein the user is not authorized to access the hidden wishlist; 
- receiving, by the at least one web server, information for at least one item associated with the user; 
- updating, by the at least one web server, the hidden wishlist to include the at least one item; and 
- providing, by the least one web server, the hidden wishlist to be viewable to other members of a user group that is allowed to access the hidden wishlist, wherein the user group does not include the user.
Reference Application 14/158,625 [Patent No.: US 9,785,998] claim 1: A computer-implemented method for updating a wishlist created for a third party user, comprising: 
- receiving, by at least one web server, a request to access a wishlist for a third party user, the wishlist including a wishlist service of an electronic marketplace being operated by the at least one web server, and the wishlist including one or more items; - determining, by the at least one web server, that a requestor submitting the request is a member of a user group that is allowed to access the wishlist, the determining being based on information associated with the requestor and retrieved from content submitted by the requestor to a web-based networking resource, the determining including establishing that a relationship of the requestor to the third party user satisfies predetermined relationship criteria; 
- updating, by the at least one web server, the wishlist to include an item included in the request based on the determination that requestor is a member of the user group; and 
- providing, by the at least one web server, the updated wishlist to be viewable to other members of the user group, wherein an identity of the requestor submitting the request is not available to the other members of the user group.


	However, it would be obvious to person having ordinary skill in the art to omit the underlined recitation as noted above in order to cover slightly broader limitation and extend the patent coverage. Accordingly, the invention remains the same, but for the noted omissions. Further, the claimed elements would continue to function in the same manner. Appropriate correction to resolve this rejection as noted above is required.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-16 are a method; and claims 17-20 are a non-transitory CRM. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1-20 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of executing a plan to organize a wishlist on behalf of a user by a loved one and other members of a user group which is certain methods of organizing human activity and mental processes. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-D, particularly note "The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)" and "C. A Claim That Requires a Computer May Still Recite a Mental Process." Similarly a user can organize a wishlist for a loved one such as spouse, son/daughter, etc. through interpersonal communication with member of the loved one’s social group.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in one or more claims 1-20 at least are computer-implemented method ... comprising: at least one web server [per claims 1 and 10]; a web-based networking resource [claim 4]; sending a notification or alert [per claims 5-7];  non-transitory computer-readable storage medium having computer executable instructions for updating a wishlist created for a user stored therein that, when executed, cause the computer to and at least one web server [per claim 17]; and  non-transitory computer-readable storage medium having computer executable instructions for updating a wishlist created for a user stored therein that, when executed, cause the computer to [per claim 18].
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-3 and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0003]. Further note (i) "The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea." per MPEP 2106.05(f) "(2)"; and (ii) "Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer)" per MPEP 2106.05(a) "I". 
	The processor executing the "apply it" instruction may operate in a network based communication environment to communicate with one or more other devices merely sending/receiving data/notification over a network when certain conditions are met, however note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Accordingly, the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and organizing/analyzing data via a generic processor to manage a wishlist, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of executing a plan to organize a wishlist on behalf of a user by a loved one and other members of a user group (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of executing a plan to organize a wishlist on behalf of a user by a loved one and other members of a user group - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
A.	The Examiner provides citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of the additional element(s) as follows:
(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's event and/or wishlist related information is received and/or transmitted]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here at least computing devices are connected via network].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Auletta (Pub. No.: US 2005/0091120).
As per claims 1 and 17, Auletta discloses
- per claim 1: a computer-implemented method for updating a wishlist created for a user, comprising (see [0041]-[0043]): 
- per claim 17: a non-transitory computer-readable storage medium having computer executable instructions for updating a wishlist created for a user stored therein that, when executed, cause the computer to (see [0041]-[0043]):
(a) retrieving, by at least one web server, a hidden wishlist associated with the user, wherein the user is not authorized to access the hidden wishlist (see [0013]; [0018]; [0056]); 
(b) receiving, by the at least one web server, information for at least one item associated with the user (see [0050]); 
(c) updating, by the at least one web server, the hidden wishlist to include the at least one item (see [0050]; [0056]); and 
(d) providing, by the least one web server, the hidden wishlist to be viewable to other members of a user group that is allowed to access the hidden wishlist, wherein the user group does not include the user (see [0013]; [0050]; [0056]).  
As per claims 2 and 17, Auletta discloses the claim limitations of claims 1 and 17 respectively. Auletta discloses further comprising: receiving a request to access the hidden wishlist (see [0053]-[0054]); determining that a requestor submitting the request is a member of the user group that is allowed to access the wishlist (see [0017]; [0056]); and updating the list based at least in part on the request and that the requestor is allowed to access the wishlist (see [0044]; [0048]; [0054]-[0056]).  
As per claim 3, Auletta discloses the claim limitations of claim 2. Auletta discloses wherein an identity of the requestor submitting the update is not available to at least one of the user and the user group (see [0056]; [0065]).  
As per claim 5, Auletta discloses the claim limitations of claim 1. Auletta discloses further comprising: identifying an event associated with the hidden wishlist; determining that a time associated with the event is upcoming by a predetermined period of time; and sending a notification to one or more users of the user group (see Abstract; [0006]; [0057]-[0059]).  
As per claim 6, Auletta discloses the claim limitations of claim 5. Auletta discloses wherein the notification includes an alert that the event is upcoming by the predetermined period of time (see Abstract; [0006]; [0057]-[0059]).  
As per claim 7, Auletta discloses the claim limitations of claim 5. Auletta discloses wherein the notification indicates that the hidden wishlist is not empty (see [0052]; [0058]).  
As per claims 8 and 19, Auletta discloses the claim limitations of claims 1 and 17 respectively. Auletta discloses wherein the least one item is associated with a personal wishlist of the user (see [0050]).  
As per claims 9 and 20, Auletta discloses the claim limitations of claims 8 and 17 respectively. Auletta discloses further comprising removing one or more of the items associated with the personal wishlist in response to updating the hidden wishlist (see [0012]-[0013]; [0049]).  

As per claim 10, , Auletta discloses a computer-implemented method, comprising (see [0041]-[0043]): receiving, by at least one web server, a request to access a list associated with a user, the list including one or more items;  determining, by the at least one web server, that a requestor submitting the request is allowed to access the list, wherein an identity of the requestor is concealed from the user; and  updating, by the at least one web server, the list based at least in part on the request and the determination that the requestor is allowed to access the list (see the rejection as set forth above for claim 2).  
As per claim 11, Auletta discloses the claim limitations of claim 9. Auletta discloses wherein determining that the requestor is allowed to access the wishlist includes determining that the requestor is a member of a user group (see [0053]-[0056]).  
As per claim 12, Auletta discloses the claim limitations of claim 9. Auletta discloses wherein the user group is generated by one of a third party user and the user (see [0050]; [0056]).  
As per claim 13, Auletta discloses the claim limitations of claim 9. Auletta discloses wherein the list is associated with a user, and wherein the user is not permitted access to the list, and wherein the user is permitted to submit a request to include one or more items to the list (see [0050]).  
As per claim 14, Auletta discloses the claim limitations of claim 9. Auletta discloses wherein updating the list includes removing one or more items from the hidden list (see [0056]).  
As per claim 15, Auletta discloses the claim limitations of claim 13. Auletta discloses wherein the updating is in response to receiving an indication of the requester performing one or more actions (see [0058]).  
As per claim 16, Auletta discloses the claim limitations of claim 13. Auletta discloses wherein the one or more actions includes a purchase of one or more of the items (see Fig. 2 items “150” “270”, 13, and their associated disclosure; [0043]-[0040]; [0060]).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Auletta, in view of Bowen (Pub. No.: US 2010/0004980).
	As per claim 4, Auletta discloses the claim limitations of claim 1. Auletta discloses further comprising: receiving a request to access the hidden wishlist from a requestor (see [0054]); [...]; and updating the user group to include the requestor (see [0056]).  
	Auletta suggests, see [0004], however Auletta expressly does not teach determining that a relationship of the requestor to at least one of the third party user and the user satisfies predetermined relationship criteria based on information associated with the requestor and retrieved from content submitted by the requestor to a web-based networking resource. Bowen teaches determining that a relationship of the requestor to at least one of the third party user and the user satisfies predetermined relationship criteria based on information associated with the requestor and retrieved from content submitted by the requestor to a web-based networking resource (see [0008] note "provide a consumer/user with easy-to-use 'on demand' access via a keyword-driven text/SMS communications platform to product, promotion and vendor/retailer information associated with his or her wish list and/or a wish list maintained by one or more 'friends' associated with the consumer via a social networking web-based environment"; [0038] note "a 'user wishlist', a list of other users authorized to share information referred to as a 'friend' list, also referred to herein as an 'Affinity Group', access to an or a portion of one or more wishlists associated with a friend or Affinity Group in accordance with permissions defining the level and scope of access as established by the users via the system 100, as well as others.").
	Therefore it would be obvious to a PHOSITA before the invention was made to modify Auletta's foregoing suggestion in view of Bowen's foregoing teachings with motivation to provide on-demand access to their and their wishlists, and manage accessibility of 'friend' list or affinity group to one or more wishlists, see at least [0038].
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:

- Pub. No.: see Abstract note "a method that establishes at a website a group of individuals desiring to exchange gifts with each other to celebrate an event. The method receives at the website names and descriptions of gifts desired by each individual in the group and provides an interface to enable each individual to select one or more of the gifts to purchase for one of the individuals. Individuals are prevented from selecting a gift after the gift is previously selected by another individual"; [0021] note "facilitate a group gift exchange by keeping track of the lists and list information for all members of the group. List information is displayed or hidden depending upon the relationship of each user to a particular list. For instance, all members can access and view the availability of every gift on the list of another member. At the same time though, individual members cannot access or view gifts purchased by others for their own Wish List. In other words a member is not able to determine what gifts from his or her Wish List have been selected and purchased by other members"

- Pub. No.: US 2014/0207612 [0287]-[0292]; "[0293] The gift system can preconfigure the group for a specific meal so that the members of the group are predetermined, such as via an app and gift server architecture. In one variation, one of the user devices serves as the gift server without needing any additional infrastructure. When users open the app, they can almost vie for the opportunity to actually be the one that handles the payment and they get reimbursed. One of the friends can lock themselves in as the designated person to pay for the meal. Further, a user could even lock themselves in as the designated payer in advance, such as if they know they will be meeting for dinner tomorrow. One person can open the app and volunteer to pay prior to even arriving at the restaurant. As a group is determined, the gift system can establish a social environment for determining who is going to pay. Alternatively, the social environment can assist in selecting people from a social network that are going. The social environment can even block the birthday person from viewing the group, participating in the group in advance (to keep it a surprise), or from contributing to payment via the app. In that case, the payer can open the app, identify the group that is going to be at dinner, identify the person whose birthday it is, and even send a message saying "Happy Birthday, dinner is on us" to the birthday person. Then, when that person opens the app that night or in advance of the dinner, the birthday person sees the birthday message and wouldn't have the opportunity to go in and help pay."; [0294]-[0296].

- Pub. No.: US 2010/0004980 [0008] note "provide a consumer/user with easy-to-use 'on demand' access via a keyword-driven text/SMS communications platform to product, promotion and vendor/retailer information associated with his or her wish list and/or a wish list maintained by one or more 'friends' associated with the consumer via a social networking web-based"; [0038] In some embodiments, multiple consumers (users) 110, retailers and vendors can register at the application server 130 via, for example, Web server 122. The consumer registration includes accessing a Web page, and creating a profile for each individual user 110 at the application server 130. The profile, also referred to as a user profile or user account, may include, but is not limited to, a user's name, contact information, credit card number, a `user wishlist`, a list of other users authorized to share information referred to as a `friend` list, also referred to herein as an `Affinity Group`, access to all or a portion of one or more wishlists associated with a friend or Affinity Group in accordance with permissions defining the level and scope of access as established by the users via the system 100, as well as others. The user/consumer registration can also include assignment of devices and linking of loyalty programs for each individual user. As used herein, the term "wishlist" is intended to include a compilation of product-related information identified by a user and stored in a user profile.

- Pub. No.: US 2002/0143664 [0033] "At a point in time before the event date, gift reminder service provider 30 uses auto gift search function 142 to perform an Internet search for gift merchant websites 34, 36 that sell gift items related to the gift idea (step 212). The user then receives a reminder notification of the gift idea and event date from gift reminder service provider 30 at a point in time before the event date. The notification comprises either an electronic mail message and/or a pop-up window that appears at user interface 20 (e.g., on display 80 of desktop computing system 70 or network appliance 22). The notification directly or indirectly includes links to gift merchant websites 34, 36 that sell gifts related to the gift idea (step 214). In a final step, the user selects a link to gift merchant website 34, 36 and purchases the gift."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688